DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  missing phrase “or”.  
Claim 9 recites: “…wherein at least one of the outer exhausting flow adjustment device and the outer intake flow adjustment device is a flow adjustment separating member the flow adjustment separating member being configured to vary the cross-sectional area of the outer exhausting runner  of the cross-sectional area of the outer intake runner in a manner of the flow adjustment separating member being movable relative to the main casing.” It appears that the phrase “or” is missing between the word “runner” and the word “of”.
Claim 13 is objected to because of the following informalities:  missing preposition “in”.
Claim 13 recites: “…at least one photocatalytic member disposed the accommodating space…”  The preposition “in” is missing between the words “disposed” and “the”.
Claim 13 is objected to because of the following informalities:  missing preposition “a”.
Claim 13 recites: “…at least one photocatalyst member to produce photocatalyst reaction…”  The preposition “a” is missing between the words “produce” and “photocatalyst”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation: “…a second filter disposed on another side of the disinfection lamp…”  There is no mention of a disinfection lamp previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, examiner will interpret claim 13 as reciting: “…a second filter disposed on another side of the light emitting unit…”  
Claim 14 recites the limitation “…a main casing having an accommodating space, an outer exhausting runner and an inner intake runner formed therein, the inner exhausting runner being communicated with the isolation space and a side of the accommodating space, the inner intake runner being communicated with the isolation space and another side of the accommodating space, a cross-sectional area of the inner exhausting runner being different from a cross-sectional area of the inner intake runner.”  There is no mention of an inner exhausting runner previously in claim 14.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant to recite the outer exhausting runner, instead of the inner exhausting runner.
For purposes of examination, examiner will interpret claim 14 as reciting: “…a main casing having an accommodating space, an outer exhausting runner and an inner intake runner formed therein, the outer exhausting runner being communicated with the isolation space and a side of the accommodating space, the inner intake runner being communicated with the isolation space and another side of the accommodating space, a cross-sectional area of the outer exhausting runner being different from a cross-sectional area of the inner intake runner.”
Claim 15 is rejected because it depends on rejected claim 14. 
Claim 16 recites: “…a main casing having an accommodating space, an inner exhausting runner and an outer intake runner formed therein, the inner exhausting runner being communicated with the isolation space and a side of the accommodating space, the inner intake runner being communicated with the isolation space and another side of the accommodating space, a cross-sectional area of the inner exhausting runner being different from a cross-sectional area of the inner intake runner.”  There is no mention of an inner intake runner previously in claim 16. Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant to recite the outer exhausting runner, instead of the inner exhausting runner.
For purposes of examination, examiner will interpret claim 16 as reciting: “…a main casing having an accommodating space, an inner exhausting runner and an outer intake runner formed therein, the inner exhausting runner being communicated with the isolation space and a side of the accommodating space, the outer intake runner being communicated with the isolation space and another side of the accommodating space, a cross-sectional area of the inner exhausting runner being different from a cross-sectional area of the outer intake runner.”  
Claim 17 is rejected because it depends of rejected claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10 and 16-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP2000287978A, relied on machine translation, hereinafter Hashimoto).
In regards to Claim 1, Hashimoto discloses an air purifying apparatus for purifying air in an isolation space (#2), the isolation space (#2) being surrounded by a mask body (#1), the isolation space (#2) and an outer space being bounded by the mask body (#1), the air purifying apparatus comprising:
a main casing having an accommodating space, an inner exhausting runner (#5 ceiling outlet, #4 air supply chamber) and an inner intake runner (#8 suction port) formed therein, the inner exhausting runner (#5) being communicated with the isolation space (#2) and a side of the accommodating space, the inner intake runner (#8) being communicated with the isolation space (#2) and another side of the accommodating space, a cross-sectional area of the inner exhausting runner (#5, #4) being different from a cross-sectional area of the inner intake runner (#8) (see figure 1 and figure 2 below and paragraphs [0017]-[0020]);
an intake device (#10 circulation fan) disposed in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]); and
a decontamination device (#11 high performance filter) disposed in the accommodating space, the decontamination device (#11) being disposed between the intake device (#10) and the inner exhausting runner (#5, #4) and for purifying and disinfecting air in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]).	

    PNG
    media_image1.png
    437
    585
    media_image1.png
    Greyscale

	In regards to Claim 2, Hashimoto discloses further comprising: 
an inner intake flow adjustment device coupled to the inner intake runner and for adjusting an inner intake flux flew into the isolation space via the inner intake runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. inner exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.); or
an inner exhausting flow adjustment device coupled to the inner exhausting runner and for adjusting the inner exhausting flux flew out from the isolation space via the inner exhausting runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. inner exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).
In regards to Claim 10, Hashimoto discloses wherein the intake device is a fan module (#10 circulation fan) (see figures 1-2 and paragraphs [0017]-[0021]).
In regards to Claim 16, Hashimoto discloses an air purifying apparatus for purifying air in an isolation space (#2), the isolation space (#2) being surrounded by a mask body (#1), the isolation space (#2) and an outer space being bounded by the mask body (#1), the air purifying apparatus comprising:
a main casing having an accommodating space, an inner exhausting runner (#5, #4) and an outer intake runner (#6, #7, #7’) formed therein, the inner exhausting runner (#5, #4) being communicated with the isolation space (#2) and a side of the accommodating space, the outer intake runner (#6, #7, #7’) being communicated with the isolation space (#2) and another side of the accommodating space, a cross-sectional area of the inner exhausting runner (#5, #4) being different from a cross-sectional area of the outer intake runner (#6, #7, #7’) (see figure 1 and figure 2 below and paragraphs [0017]-[0020] and [0038]; Hashimoto discloses air intake path (#7’) may be connected to the circulation path (#9) on the upstream side of the filter (#11), i.e. another side of the accommodating space.);
an intake device (#10 circulation fan) disposed in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]); and
a decontamination device (#11 high performance filter) disposed in the accommodating space, the decontamination device (#11) being disposed between the intake device (#10) and the inner exhausting runner (#5, #4) and for purifying and disinfecting air in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]).	

    PNG
    media_image1.png
    437
    585
    media_image1.png
    Greyscale

In regards to Claim 17, Hashimoto discloses further comprising: 
an inner exhausting flow adjustment device coupled to the inner exhausting runner and for adjusting the inner exhausting flux flew out from the isolation space via the inner exhausting runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. inner exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.); or
an outer intake flow adjustment device coupled to the outer intake runner and for adjusting the outer intake flux flew out from the accommodation space via the outer intake runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. outer exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
In regards to Claim 5, Hashimoto discloses wherein the main casing further has an outer exhausting runner (#12) and an outer intake runner (#6, #7, #7’), the outer exhausting runner (#12) is communicated with the outer space and the side of the accommodating space, the outer intake runner (#6, #7, #7’) is communicated with the another side of the accommodating space and the outer space, a cross-sectional area of the outer exhausting runner is different from  (#12) a cross-sectional area of the outer intake runner (#6, #7, #7’) (see figures 1 and 2 and paragraphs [0019], [0022]-[0023] and [0038]).
Although Hashimoto is silent in regards to wherein the cross-sectional area of the outer exhausting runner is different from a cross-sectional area of the outer intake runner, choosing to have a cross-sectional area different from the other cross-sectional are is a mere engineering design choice in order to obtain a desired end-result, such as for improved air movement efficiency, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 6, Hashimoto discloses further comprising: 
an outer exhausting flow adjustment device coupled to the outer exhausting runner and for adjusting an outer exhausting flux flew into the accommodation space via the outer exhausting runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. outer exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).; or
an outer intake flow adjustment device coupled to the outer intake runner and for adjusting the outer intake flux flew out from the accommodation space via the outer intake runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. outer exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).
In regards to Claim 9, Hashimoto discloses wherein at least one of the outer exhausting flow adjustment device and the outer intake flow adjustment device is a flow adjustment separating member, i.e. damper, the flow adjustment separating member, i.e. damper, being configured to vary the cross-sectional area of the outer exhausting runner (#12), of the cross-sectional area of the outer intake runner in a manner of the flow adjustment separating member being movable relative to the main casing (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. outer exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).
In regards to Claim 14, Hashimoto discloses an air purifying apparatus for purifying air in an isolation space (#2), the isolation space (#2) being surrounded by a mask body (#1), the isolation space (#2) and an outer space being bounded by the mask body (#1), the air purifying apparatus comprising:
a main casing having an accommodating space, an outer exhausting runner (#12) and an inner intake runner (#8 suction port) formed therein, the outer exhausting runner (#12) being communicated with the isolation space (#2) and a side of the accommodating space, the inner intake runner (#8) being communicated with the isolation space (#2) and another side of the accommodating space, a cross-sectional area of the outer exhausting runner (#12) being different from a cross-sectional area of the inner intake runner (#8) (see figure 1 and figure 2 below and paragraphs [0017]-[0020]);
an intake device (#10 circulation fan) disposed in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]); and
a decontamination device (#11 high performance filter) disposed in the accommodating space, the decontamination device (#11) being disposed between the intake device (#10) and the outer exhausting runner (#12) and for purifying and disinfecting air in the accommodating space (see figure 1 and figure 2 below and paragraphs [0017]-[0021]).	

    PNG
    media_image1.png
    437
    585
    media_image1.png
    Greyscale

Although Hashimoto is silent in regards to wherein the cross-sectional area of the outer exhausting runner is different from a cross-sectional area of the inner intake runner, choosing to have a cross-sectional area different from the other cross-sectional are is a mere engineering design choice in order to obtain a desired end-result, such as for improved air movement efficiency, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 15, Hashimoto discloses further comprising: 
an inner intake flow adjustment device coupled to the inner intake runner and for adjusting an inner intake flux flew into the isolation space via the inner intake runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. inner exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.); or
an outer exhausting flow adjustment device coupled to the outer exhausting runner and for adjusting an outer exhausting flux flew into the accommodation space via the outer exhausting runner (see figure 1 and paragraph [0024]; Hashimoto discloses: “In the figure,  V is an air volume adjusting damper, i.e. outer exhausting flow adjustment device, and the air volume of each part is adjusted by these dampers V to adjust the degree of negative pressure in the sputum collection chamber (#2) in the booth and the ventilation efficiency.).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Iijima et al. (JP2003139366A, relied on machine translation, hereinafter Iijima).
In regards to Claim 11, Hashimoto discloses the air purifying apparatus as recited in claim 1.  Hashimoto further discloses: 
A high-performance filter (first filter) may be interposed in the air intake path (#7) to purify the external air OA introduced from the air path (#7) into the sputum collection chamber (#2), i.e. isolation space.  Air intake path (#7’) may be connected to the circulation path (#9) on the upstream side of the high-performance filter first filter).  Further, a high-performance filter (#11 second filter) that purifies the air sent to the ceiling outlet (#5, #4), i.e. inner exhausting runner, through the circulation path is disposed upstream of the inner exhausting runner, (#5, #4)  (see figures 1-2 and paragraphs [0007], [0009], [0011]-[0012] and [0037]-[0038]).
Hashimoto fails to disclose:
a disinfection lamp disposed in the accommodating space, the disinfection lamp being configured to disinfect the air in the accommodating space;
a first filter disposed on a side of the disinfection lamp; and
a second filter disposed on another side of the disinfection lamp.
However, Iijima teaches a sterile room unit comprising an air purification apparatus.  The sterile room unit comprises an isolation space (#21) surrounded by a curtain (#20), i.e. mask body, the isolation space (#21) and an outer space being bounded by the curtain (#20), i.e. mask body, and the air purification apparatus comprising: (1) a main casing  (#1), i.e. frame body, having an accommodating space, an air outlet duct (#19) and an air inlet duct (lower end opening which functions as an air flow passage) formed therein, the air outlet duct (#19) being communicated with the isolation space (#21) and a side of the accommodating space, the air inlet duct (lower end opening) being communicated with the isolation space (#21) and another side of the accommodating space, a circulation fan (#14), i.e. an intake device, disposed in the accommodating space, and a decontamination device comprising: a disinfection lamp (#12 catalyst excitation lamp/ultraviolet lamp) configured to disinfect the air in the accommodation space, a first filter (#10 pre-filter) disposed on a side of the disinfection lamp configured to filter the air in the accommodating space, and a second filter (#13) disposed on another side of the disinfection lamp (#12) configured to double filter the air filtered by the first filter (#10), and the catalyst excitation lamp (#12) and the second filter (#13) can function as sterilization means (see figures 1-2 and paragraphs [0010] and [0031]-[0035]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by having the decontamination device to comprise a disinfection lamp disposed in the accommodating space, the disinfection lamp being configured to disinfect the air in the accommodating space, a first filter disposed on a side of the disinfection lamp, and a second filter disposed on another side of the disinfection lamp, as claimed by the applicant, with a reasonable expectation of success, as Iijima teaches a sterile room unit having an air purification apparatus comprising a decontamination device, wherein the decontamination device comprises a disinfection lamp configured to disinfect the air in the accommodation space, a first filter disposed on a side of the disinfection lamp configured to filter the air in the accommodating space, and a second filter disposed on another side of the disinfection lamp configured to double filter the air filtered by the first filter, and the catalyst excitation lamp and the second filter can function as sterilization means, thereby improving sterilization/disinfection of air and minimizing overall infection/contamination spreading risk (see figures 1-2 and paragraphs [0010] and [0031]-[0035]).
In regards to Claim 12, Hashimoto discloses wherein the second filter is a filter complying with the requirements of high-efficiency particulate air (HEPA) or Ultra Low Penetration Air (ULPA) (see paragraph [0020]).  
Although Iijima does not explicitly disclose that the second filter (#13) is a HEPA or ULPA filter, changing a known filter for another known filter, such as a HEPA or ULPA filter, is a mere engineering design choice and within one skilled in the art in order to obtain a desired end-result, such as for improved purification efficiency, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 13, Hashimoto discloses the air purifying apparatus as recited in claim 1, but fails to disclose wherein the decontamination device comprises: 
At least one photocatalyst member disposed in the accommodating space;
At least one light emitting unit disposed in the accommodating space and configured to activate the at least one photocatalyst member to produce a photocatalyst reaction; 
a first filter disposed on a side of the photocatalyst member and configured to filter the air in the accommodating space; and
a second filter disposed on another side of the light emitting unit, the second filter configured to double filter the air filtered by the first filter.
However, Iijima teaches a sterile room unit comprising an air purification apparatus.  The sterile room unit comprises an isolation space (#21) surrounded by a curtain (#20), i.e. mask body, the isolation space (#21) and an outer space being bounded by the curtain (#20), i.e. mask body, and the air purification apparatus comprising: (1) a main casing  (#1), i.e. frame body, having an accommodating space, an air outlet duct (#19) and an air inlet duct (lower end opening which functions as an air flow passage) formed therein, the air outlet duct (#19) being communicated with the isolation space (#21) and a side of the accommodating space, the air inlet duct (lower end opening) being communicated with the isolation space (#21) and another side of the accommodating space, a circulation fan (#14), i.e. an intake device, disposed in the accommodating space, and a decontamination device comprising: a photocatalyst filter (#11) disposed in the accommodating space, a light emitting unit (#12 catalyst excitation lamp/ultraviolet lamp) disposed in the accommodating space and configured to activate the at least one photocatalyst filter to produce a photocatalyst reaction, a first filter (#10 pre-filter) disposed on a side of the photocatalyst filter (#11) configured to filter the air in the accommodating space, and a second filter (#13) disposed on another side of the light emitting unit (#12) configured to double filter the air filtered by the first filter (#10) (see figures 1-2 and paragraphs [0010], [0031]-[0035] and [0043]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by having the decontamination device to comprise at least one photocatalyst member disposed in the accommodating space, at least one light emitting unit disposed in the accommodating space and configured to activate the at least one photocatalyst member to produce a photocatalyst reaction, a first filter disposed on a side of the photocatalyst member and configured to filter the air in the accommodating space; and a second filter disposed on another side of the light emitting unit, the second filter configured to double filter the air filtered by the first filter, as claimed by the applicant, with a reasonable expectation of success, as Iijima teaches a sterile room unit having an air purification apparatus comprising a decontamination device, wherein the decontamination device comprises at least one photocatalyst member disposed in the accommodating space, at least one light emitting unit disposed in the accommodating space and configured to activate the at least one photocatalyst member to produce a photocatalyst reaction, a first filter disposed on a side of the photocatalyst member and configured to filter the air in the accommodating space, and a second filter disposed on another side of the light emitting unit, the second filter configured to double filter the air filtered by the first filter, thereby improving sterilization/disinfection of air and minimizing overall infection/contamination spreading risk (see figures 1-2 and paragraphs [0010] and [0031]-[0035]).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Kato et al. (JP2015137571, relied on machine translation, hereinafter Kato).
In regards to Claim 3, Hashimoto discloses the air purifying apparatus as recited in claim 1, but fails to disclose wherein the least one of the inner intake flow adjustment device and the inner exhausting flow adjustment device comprises:
a base having a base flow runner therein; and
a rotating valve member disposed in the base flow runner, the rotating valve member varying a cross-sectional area of the base flow runner in a rotating manner.
However, Kato teaches that it is well known in the art to use butterfly valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area.  A butterfly valve (#10) comprises a case for forming an air flow path (#11), i.e. base having a base flow runner therein, and a valve body (#12) for opening and closing the air flow path and a valve rod (#13) that rotates and supports the valve body around a rotation axis perpendicular to the rotation axis (see figures 2A1, 2B1, 2A2, 2B2, 2A3, 2B3, and paragraph [0020]).  This is considered equivalent to a rotating valve member disposed in the base flow runner, the rotating valve varying a cross-sectional area of the base flow runner in a rotating manner, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by substituting at least one of a known inner intake flow adjustment device and inner exhausting flow adjustment device for another at least one of a known inner intake flow adjustment device and inner exhausting flow adjustment device, such that at least one of an inner intake flow adjustment device and inner exhausting flow adjusting device comprises a base having a base flow runner therein and a rotating valve member disposed in the base flow runner, the rotating valve member varying a cross-sectional area of the base flow runner in a rotating manner, as claimed by the applicant, with a reasonable expectation of success as Kato teaches that it is well known in the art to use butterfly valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area, wherein a butterfly valve comprises a case for forming an air flow path, and a valve body for opening and closing the air flow path with a valve rod that rotates and supports the valve body around a rotation axis perpendicular to the rotation axis, thereby making it easy to control the cross-sectional area of the air flow passage and hence, improving airflow and purification efficiency within the apparatus (see figures 2A1, 2B1, 2A2, 2B2, 2A3, 2B3, and paragraph [0020]).  
In regards to Claim 7, Hashimoto discloses the air purifying apparatus as recited in claim 6, but fails to disclose wherein the least one of the outer exhausting flow adjustment device and the outer intake flow adjustment device comprises:
a base having a base flow runner therein; and
a rotating valve member disposed in the base flow runner, the rotating valve member varying a cross-sectional area of the base flow runner in a rotating manner.
However, Kato teaches that it is well known in the art to use butterfly valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area.  A butterfly valve (#10) comprises a case for forming an air flow path (#11), i.e. base having a base flow runner therein, and a valve body (#12) for opening and closing the air flow path and a valve rod (#13) that rotates and supports the valve body around a rotation axis perpendicular to the rotation axis (see figures 2A1, 2B1, 2A2, 2B2, 2A3, 2B3, and paragraph [0020]).  This is considered equivalent to a rotating valve member disposed in the base flow runner, the rotating valve varying a cross-sectional area of the base flow runner in a rotating manner, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by substituting at least one of a known outer exhausting flow adjustment device and outer intake flow adjustment device for another at least one of a known outer exhausting flow adjustment device and outer intake flow adjustment device, such that at least one of an outer exhausting flow adjustment device and outer intake flow adjusting device comprises a base having a base flow runner therein and a rotating valve member disposed in the base flow runner, the rotating valve member varying a cross-sectional area of the base flow runner in a rotating manner, as claimed by the applicant, with a reasonable expectation of success as Kato teaches that it is well known in the art to use butterfly valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area, wherein a butterfly valve comprises a case for forming an air flow path, and a valve body for opening and closing the air flow path with a valve rod that rotates and supports the valve body around a rotation axis perpendicular to the rotation axis, thereby making it easy to control the cross-sectional area of the air flow passage and hence, improving airflow and purification efficiency within the apparatus (see figures 2A1, 2B1, 2A2, 2B2, 2A3, 2B3, and paragraph [0020]).  
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Davies, JR. et al. (US Pat. Pub. No. 2009/0146096, hereinafter Davies).
In regards to Claim 4, Hashimoto discloses the air purifying apparatus as recited in claim 1, but fails to disclose wherein at least one of the inner intake flow adjustment device and the inner exhausting flow adjustment device comprises:
a base having a base flow runner therein; and
a linear valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner.
However, Davies teaches that it is well known in the art to use linear valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area.  The linear valve comprises a base (#102) having a base flow runner therein (conduit from inlet passage #122 to outlet passage #124), and a linear valve member (#112 closure member/valve plug including #116 seating surface) disposed in the base flow runner, the linear valve member (#112) varying a cross-sectional area of the base flow runner in a linearly moving manner.  The valve plug (#112) includes the seating surface (#116) that cooperates with a valve seat (#118) of an orifice (#12) to control the port area through which fluid may flow from an inlet passage (#122) to an outlet passage (#124) (see figure 1A and paragraph [0016]).  This is considered equivalent to the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by substituting at least one of a known inner intake flow adjustment device and inner exhausting flow adjustment device for another at least one of a known inner intake flow adjustment device and inner exhausting flow adjustment device, such that at least one of an inner intake flow adjustment device and inner exhausting flow adjusting device comprises a base having a base flow runner therein and a rotating valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, as claimed by the applicant, with a reasonable expectation of success, as Davies teaches that it is well known in the art to use linear valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area, wherein the linear valve comprises a base having a base flow runner therein, and a linear valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, whereby the valve plug includes the seating surface that cooperates with a valve seat of an orifice for efficiently controlling the port area through which fluid may flow from an inlet passage to an outlet passage, thereby making it easy to control the cross-sectional area of the air flow passage and hence, improving airflow and purification efficiency within the apparatus (see figure 1A and paragraph [0016]).
In regards to Claim 8, Hashimoto discloses the air purifying apparatus as recited in claim 6, but fails to disclose wherein at least one of the outer exhausting flow adjustment device and the outer intake flow adjustment device comprises:
a base having a base flow runner therein; and
a linear valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner.
However, Davies teaches that it is well known in the art to use linear valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area.  The linear valve comprises a base (#102) having a base flow runner therein (conduit from inlet passage #122 to outlet passage #124), and a linear valve member (#112 closure member/valve plug including #116 seating surface) disposed in the base flow runner, the linear valve member (#112) varying a cross-sectional area of the base flow runner in a linearly moving manner.  The valve plug (#112) includes the seating surface (#116) that cooperates with a valve seat (#118) of an orifice (#12) to control the port area through which fluid may flow from an inlet passage (#122) to an outlet passage (#124) (see figure 1A and paragraph [0016]).  This is considered equivalent to the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifying apparatus as disclosed by Hashimoto by substituting at least one of a known outer exhausting flow adjustment device and outer intake flow adjustment device for another at least one of a known outer exhausting flow adjustment device and outer intake flow adjustment device, such that at least one of an outer exhausting flow adjustment device and outer intake flow adjusting device comprises a base having a base flow runner therein and a rotating valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, as claimed by the applicant, with a reasonable expectation of success, as Davies teaches that it is well known in the art to use linear valves to control the flow of fluid within a conduit by varying the conduit cross-sectional area, wherein the linear valve comprises a base having a base flow runner therein, and a linear valve member disposed in the base flow runner, the linear valve member varying a cross-sectional area of the base flow runner in a linearly moving manner, whereby the valve plug includes the seating surface that cooperates with a valve seat of an orifice for efficiently controlling the port area through which fluid may flow from an inlet passage to an outlet passage, thereby making it easy to control the cross-sectional area of the air flow passage and hence, improving airflow and purification efficiency within the apparatus (see figure 1A and paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759